DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/599,333, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, at least one link in the plurality of links comprises: (i) a first end disposed in a first bead of the plurality of beads, (ii) a second end disposed in a second bead of the plurality of beads, and (iii) a bent region located between the first end and the second end. Accordingly, the benefit to the earliest filing date for claims 32-54 is 9/30/2004.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32-37, 39, 41, 43 and 46-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidlich (DE 3011742 A1) in view of Winston et al. (US 2005/0120746 A1) in view of Keller (US 281,371).
Regarding claim 32, Weidlich discloses a medical implant (closure device for an intestinal orifice; Fig. 1), the medical implant comprising: (a) a plurality of beads (11, 14), wherein each bead comprises: (i) a housing assembly (sheathing 14), and (ii) at least one magnet (magnetic parts 11) associated with the housing assembly (Fig. 1); and (b) a plurality of links (wherein the magnet arrangement can be constructed such that individual magnetic parts are joined to one another by flexible links) joining the beads together (page 17, paragraph 4 of the attached document), such that the plurality of beads are operable to transition between a constricted configuration and an expanded configuration (due to the flexibility of the links and the magnetic interaction between adjacent beads).
Weidlich discloses the magnetic closure device is like a flexible arm band, for instance a wristwatch (page 15, paragraph 4 of the attached document) but fails to explicitly disclose wherein portions of the links are slidably disposed in corresponding beads, wherein at least one link in the plurality of links comprises: (i) a first end disposed in a first bead of the plurality of beads, (ii) a second end disposed in a second bead of the plurality of beads, and (iii) a bent region located between the first end and the second end.
However, Winston teaches a flexible linkage for an annular jewelry article i.e. an arm band ([0003], [0010]; wherein the flexible linkage may be applied to finger rings, chokers bracelets, anklets and so on).  The apparatus (ring 78; fig. 6 or any one of the rings of figs. 1-15) applies resilient pressure (via springs 86) to a body structure, includes a plurality of bodies/beads (alternating segments 80, 82) in an array that can annularly surround the body structure (finger) so that each of the bodies contacts the tissue structure, each body in 10 the array having a structural link (pin 88) disposed therein, connecting it to a next adjacent body in the array (fig. 6), each of the links allowing the bodies it connects to slide apart from one another in a direction that is annular of the array (as the ring may expand with pins 88 and springs 86 on the finger), and each of the links including a first end (head 90) disposed in a first bead (80) and a second end (head 91) disposed in a second bead (82; Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the links of Weidlich for those taught by Winston. Such annular linking elements would have been equivalent to one skilled in the art, especially due to Weidlich's teachings that his own links are similar to that of an armband and/or wristwatch. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of limited annular expansion of the device.
Modified Weidlich fails to explicitly disclose a bent region located between the first end and the second end, as the linking pins (88) of Winston appear to be linear in the planar cross sectional views shown (see for example figs. 4 and 6).
However, Keller teaches a flexible linkage for an annular jewelry article i.e. a bracelet, similar to that of Winston, wherein the linkage pins (rods e) are longitudinally curved, so as to conform to the rounded contour of the bracelet (column 2, lines 56-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linear links of modified Weidlich to be bent between the first and second ends as taught by Keller in order to conform to the rounded, annular contour of the device.
Regarding claim 33, modified Weidlich discloses wherein the bent region is located exterior to the first bead of the plurality of beads in the constricted configuration (wherein in the constricted state at least a portion of the link is exterior to the beads and is bent due to the modification of Keller).
Regarding claim 34, modified Weidlich discloses wherein the bent region is located exterior to the second bead of the plurality of beads in the constricted configuration (wherein in the constricted state at least a portion of the link is exterior to the beads and is bent due to the modification of Keller).
Regarding claim 35, modified Weidlich discloses wherein the first end comprises a first enlarged stop (enlarged head 90) contained within the first bead (80) of the plurality of beads (Fig. 6 of Winston).
Regarding claim 36, modified Weidlich discloses wherein the second end comprises a second enlarged stop (enlarged head 91) contained within the second bead (82) of the plurality of beads (Fig. 6 of Winston).
Regarding claim 37, modified Weidlich discloses wherein the housing assembly defines a first hollow interior slidably housing corresponding links (as at least a portion of the sheathing 14 of modified Weidlich is hollow via bore holes 12 which allows the links of Winston to slide therein).
Regarding claim 39, modified Weidlich discloses wherein the at least one magnet comprises a toroidal shape (as the magnets may have a circular cross-section and the bore holes 12 of Weidlich which the magnets surround case the circular cross-section to become toroidal; page 16, paragraph 2 of the attached document).
Regarding claim 41, modified Weidlich discloses wherein each link in the plurality of links comprises a bent region (as each link has been modified in view of Keller to be bent, as applied to claim 36).
Regarding claim 43, modified Weidlich discloses wherein the bent region is configured to guide the medical implant between the constricted configuration and the expanded configuration without mechanical interference (due to the magnets in each bead).
Regarding claim 46, modified Weidlich fails to disclose the plurality of beads comprises ten beads.
However, Weidlich teaches the implant comprises twelve beads (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention as made to cause the device of modified Weidlich to have ten beads since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Weidlich would not operate differently with the claimed number of beads since the device is sized for closure of intestinal orifices. Further, applicant places no criticality on the number of beads claimed, indicating simply that different numbers of a given bead may be used (specification pp. [0054]).
Regarding claim 47, Weidlich discloses a medical implant (closure device for an intestinal orifice; Fig. 1) comprising: (a) a plurality of beads (11, 14) comprising a first bead and a second bead (any two adjacent beads), wherein each bead in the plurality of beads comprises at least one magnet (magnetic parts 11); and a plurality of links (wherein the magnet arrangement can be constructed such that individual magnetic parts are joined to one another by flexible links) joining the beads together (page 17, paragraph 4 of the attached document), such that the plurality of beads are operable to transition between a constricted configuration and an expanded configuration (due to the flexibility of the links and the magnetic interaction between adjacent beads), wherein a first link of the plurality of links joins the first bead with the second bead (as adjacent magnetic parts are joined by flexible links).
Weidlich discloses the magnetic closure device is like a flexible arm band, for instance a wristwatch (page 15, paragraph 4 of the attached document) but fails to explicitly disclose wherein the first link extends along a first segment and a second segment, wherein the first segment and the second segment define an oblique angle.
However, Winston teaches a flexible linkage for an annular jewelry article i.e. an arm band ([0003], [0010]; wherein the flexible linkage may be applied to finger rings, chokers bracelets, anklets and so on).  The apparatus (ring 78; fig. 6 or any one of the rings of figs. 1-15) applies resilient pressure (via springs 86) to a body structure, includes a plurality of bodies/beads (alternating segments 80, 82) in an array that can annularly surround the body structure (finger) so that each of the bodies contacts the tissue structure, each body in 10 the array having a structural link (pin 88) disposed therein, connecting it to a next adjacent body in the array (fig. 6), each of the links allowing the bodies it connects to slide apart from one another in a direction that is annular of the array (as the ring may expand with pins 88 and springs 86 on the finger), and each of the links including a first end (head 90) disposed in a first bead (80) and a second end (head 91) disposed in a second bead (82; Fig. 6). Each link comprises a first segment (proximal portion of the links) and a second segment (distal portion of the links).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the links of Weidlich for those taught by Winston. Such annular linking elements would have been equivalent to one skilled in the art, especially due to Weidlich's teachings that his own links are similar to that of an armband and/or wristwatch. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of limited annular expansion of the device.
Keller teaches a flexible linkage for an annular jewelry article i.e. a bracelet, similar to that of Winston, wherein the linkage pins (rods e) are longitudinally curved, so as to conform to the rounded contour of the bracelet (column 2, lines 56-58). The links include a first segment (proximal portion of links) and a second segment (distal portion of links), wherein the first segment and the second segment define an oblique angle (due to the curvature of the links; Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linear links of modified Weidlich to define an oblique angle between the first and second segments as taught by Keller in order to conform to the rounded, annular contour of the device.
Regarding claim 48, modified Weidlich discloses wherein the first link comprises a bend (central portion of bent link of Keller) located between the first segment and the second segment (Fig. 3 of Keller).
Regarding claims 49-50, modified Weidlich discloses wherein the first and second segments terminate in first (90) and second (91) enlarged stops (Fig. 6 of Winston).
Regarding claim 51, Weidlich discloses a medical implant (closure device for an intestinal orifice; Fig. 1), the medical implant comprising: (a) a plurality of beads (11, 14), wherein each bead comprises: (i) a housing assembly (sheathing 14), and at least one magnet (magnetic parts 11) associated with the housing (Fig. 1); and a plurality of links (wherein the magnet arrangement can be constructed such that individual magnetic parts are joined to one another by flexible links) joining the beads together (page 17, paragraph 4 of the attached document), such that the plurality of beads are operable to transition between a constricted configuration and an expanded configuration (due to the flexibility of the links and the magnetic interaction between adjacent beads), wherein a first link of the plurality of links joins the first bead with the second bead (as adjacent magnetic parts are joined by flexible links).
Weidlich discloses the magnetic closure device is like a flexible arm band, for instance a wristwatch (page 15, paragraph 4 of the attached document) but fails to explicitly disclose wherein at least one link in the plurality of links comprises a laterally bent region.
However, Winston teaches a flexible linkage for an annular jewelry article i.e. an arm band ([0003], [0010]; wherein the flexible linkage may be applied to finger rings, chokers bracelets, anklets and so on).  The apparatus (ring 78; fig. 6 or any one of the rings of figs. 1-15) applies resilient pressure (via springs 86) to a body structure, includes a plurality of bodies/beads (alternating segments 80, 82) in an array that can annularly surround the body structure (finger) so that each of the bodies contacts the tissue structure, each body in 10 the array having a structural link (pin 88) disposed therein, connecting it to a next adjacent body in the array (fig. 6), each of the links allowing the bodies it connects to slide apart from one another in a direction that is annular of the array (as the ring may expand with pins 88 and springs 86 on the finger), and each of the links including a first end (head 90) disposed in a first bead (80) and a second end (head 91) disposed in a second bead (82; Fig. 6). Each link comprises a first segment (proximal portion of the links) and a second segment (distal portion of the links).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the links of Weidlich for those taught by Winston. Such annular linking elements would have been equivalent to one skilled in the art, especially due to Weidlich's teachings that his own links are similar to that of an armband and/or wristwatch. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of limited annular expansion of the device.
Keller teaches a flexible linkage for an annular jewelry article i.e. a bracelet, similar to that of Winston, wherein the linkage pins (rods e) are longitudinally curved i.e. “laterally bent” (Fig. 3), so as to conform to the rounded contour of the bracelet (column 2, lines 56-58). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linear links of modified Weidlich to be laterally bent between the first and second ends as taught by Keller in order to conform to the rounded, annular contour of the device.

Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidlich (DE 3011742 A1) in view of Winston et al. (US 2005/0120746 A1) in view of Keller (US 281,371), as applied to claim 39 above, and further in view of Catlett (US 6,348,033 B1).
Regarding claim 40, modified Weidlich fails to explicitly disclose wherein the at least one magnet comprises a permanent magnet. 
However, Catlett teaches a self-adjusting magnetic therapeutic band (abstract) in which it was known to use permanent magnets to surround a portion of the body (columns 1-2, lines 63-67, 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the magnets of modified Weidlich to be permanent magnets in order to prevent the beads from becoming demagnetized. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a magnetic interaction between adjacent beads. 

Allowable Subject Matter
Claims 38, 42 and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771